      Case 1:19-cr-00373-PGG Document 334 Filed 07/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                Plaintiff,

          v.                                   S1 19 Cr. 373 (PGG)

MICHAEL AVENATTI

                Defendant.




                   DEFENDANT’S SENTENCING LETTERS




                                        Scott A. Srebnick
                                        SCOTT A. SREBNICK, P.A.
                                        2214 N.W. 1st Place, 2nd Floor
                                        Miami, FL 33127
                                        Telephone: (305) 285-9019
                                        Facsimile: (305) 377-9937
                                        E-Mail: scott@srebnicklaw.com

                                        E. Danya Perry
                                        PERRY GUHA LLP
                                        35 East 62nd Street
                                        New York, New York 10065
                                        Telephone: (212) 399-8340
                                        Facsimile: (212) 399-8331
                                        E-mail: dperry@perryguha.com




                                    1
Case 1:19-cr-00373-PGG Document 334 Filed 07/05/21 Page 2 of 4
Case 1:19-cr-00373-PGG Document 334 Filed 07/05/21 Page 3 of 4
Case 1:19-cr-00373-PGG Document 334 Filed 07/05/21 Page 4 of 4
